RICHARD BISHER, Petitioner,
v.
B.P.O.E. SCOTTDALE LODGE NO. 777, ALSO KNOWN AS B.P.O.E., LODGE NO. 777, ALSO KNOWN AS BENEVOLENT AND PROTECTIVE ORDER OF THE ELKS, LODGE NO. 777, ALSO KNOWN AS BENEVOLENT AND PROTECTIVE ORDER OF THE ELKS, ALSO KNOWN AS ELKS CLUB, ALSO KNOWN AS ELKS CLUB OF SCOTTDALE, ALSO KNOWN AS B.P.O. ELKS #777, ALSO KNOWN AS SCOTTDALE PA. B.P.O. ELKS #777, ALSO KNOWN AS SCOTTDALE LODGE NO. 777 B.P.O.E. ELKS BY TRUSTEES, ALSO KNOWN AS SCOTTDALE LODGE NO. 777 OF THE BENEVOLENT AND PROTECTIVE ORDER OF ELKS BY TRUSTEES, ALSO KNOWN AS SCOTTDALE LODGE NO. 777 B.P.O. ELKS BY TRUSTEES, A CORPORATION, PARTNERSHIP, PROPRIETORSHIP, ASSOCIATION, OR OTHER ENTITY; AND SHARON LEE HEPLER, ADMINISTRATRIX OF THE ESTATE OF FRANK F. MOORE, III, ALSO KNOWN AS FRANK FRANCIS MOORE, III, DECEASED, Respondents.
No. 72 WAL 2009.
Supreme Court of Pennsylvania, Western District.
April 16, 2010.

ORDER
PER CURIAM.
AND NOW, this 16th day of April, 2010, the Petition for Allowance of Appeal is DENIED.
Madame Justice Orie Melvin did not participate in the consideration or decision of this matter.